                                                                                     FI LED
                                                                                 IN CLERK'S OFFICE
ALB:BTK                                                                    U.S. DISTRICT COURT E.D.N.Y.
F.#2018R01470
                                                                           *      NOV 07 2018                       *
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                               LON~ ISLAND ,OFFICE
                                                                                            •    M'~I'



---------------------------X                                                                             ...
                                                                                                          ...   :   ...
                                                                                                                    '
UNITED STATES OF AMERICA                               I N F O R M A T I o·N

       - against -
                                                    I u             18 6·0 2,
                                                       Cr~o. _ _ _ _ _ _ _ _ __
                                                       (T. 18, U.S.C., §§ 1512(c)(2), 2 anq
JEREMY JAMES SCHIES,                                    3551 et seq.)                      -.-

                        Defendant.

---------------------------X                                      . F E ~ ~ , J.
THE UNITED STATES ATIORNEY CHARGES:
                                                                     LOCKE,M.J.
                ATTEMPT TO OBSTRUCT AN OFFICIAL PROCEEDING

               On or about and between July 10, 2018 and July 20, 2018, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant JEREMY JAMES SCHIES, together with others, did knowingly, intentionally and

corruptly attempt to obstruct, influence and impede an official proceeding, to wit: the

defendant, together with others, attempted to conceal from the Federal Bureau of

Investigation documents and items relevant to a federal Grand Jury investigation in the

Eastern District of New York.

              (Title 18, United States Code, Sections 1512(c)(2), 2 and 3551 et seg.)




                                                  RICHARDP.DONOGHUE
                                                  UNITED STATES ATTORNE
                                                  EASTERN DISTRICT OF NEW YORK
  l     .· :.
-;~
• f-·
        ·•'
        ·,/,
